Deen, Judge.
1. A judgment sustaining or overruling a general demurrer fixes the law of the case as to the sufficiency *135of a petition to set out a cause of action unless the plaintiff by amendment sets up new facts which, taken in connection with the allegations of the original petition, present a different situation requiring a contrary conclusion. Brooks v. Southern Clays, 220 Ga. 152 (137 SE2d 630); Northside Manor, Inc. v. Vann, 219 Ga. 298 (133 SE2d 32).
2. The defendant filed 2 general and 11 special demurrers to the plaintiff’s petition. The court overruled both general and 4 special demurrers, sustaining 7 special demurrers calling for further explanation of such terminology as “net profits,” “the agreement,” and so on. The plaintiff amended the paragraphs to which special demurrers were sustained, and the defendant then renewed his demurrers to the petition as amended “on each and every ground” and filed 10 additional special demurrers which in general called for additional information as to the terms used, such as retained,, manager, net profits, gross sales, expenses, agreement, and cost of operations. On June 17, 1964, the court passed an order reciting: “The within renewed demurrers of the defendant to the plaintiff’s petition are hereby sustained.” Plaintiff’s attorney, contending that he had received no notice of this order until after the case was set on the calendar for trial, moved to vacate this judgment, and another order was entered denying the motion and reciting that the order of June 17 was, in the opinion of the court, a final adjudication.
None of the demurrers filed except the two general demurrers which were overruled went to the basic question of whether the plaintiff had a cause of action. At no time were any paragraphs of the petition or parts thereof stricken by the court. The amendment furnished additional information regarding the terms attacked as being vague and indefinite, and in no way disclosed any new matter militating against the plaintiff’s right to recover. It did not materially change the cause of action so as to re-open it to general demurrer. Sewell Dairy Supply Co. v. Taylor, 110 Ga. App. 463 (1) (138 SE2d 909). It follows that the original judgment, unexeepted to, finding the petition not subject to general demurrer, cannot be held by implication to have been re-adjudicated. The order sustaining the renewed special demurrers, although it did not explicitly give a right to amend, did not deny that right, nor did it have the effect of dismissing the petition. Neither did the judge’s statement *136that in his opinion it constituted a final adjudication have this effect. Murphy v. District Grand Lodge No. 18, 148 Ga. 648 (3) (97 SE 858).
Argued June 7, 1965
Decided July 9, 1965
Rehearing denied July 21, 1965.
Russo ■& Russo, Lucio L. Russo, for plaintiff in error.
Davis & StHnger, Robert H. Stringer, contra.
No final judgment having been entered in the case, the bills of exceptions must be

Dismissed.


Felton, C. J., and Jordan, J., concur.